THE FOLLOWING ORDER
IS APPROVED AND ENTERED
AS THE ORDER OF THIS COURT:

DATED: June 17, 2019

                                                G. Michael Halfenger
                                                Chief United States Bankruptcy Judge




                      UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF WISCONSIN
                            Court Minutes and Order

CHAPTER:                          7
DATE:                             June 12, 2019
JUDGE:                            G. Michael Halfenger
CASE NO.:                         2016-21329
DEBTOR:                           Michael Gral
NATURE OF HEARING:                Chapter 7 Trustee’s applications to employ Nathaniel
                                  Cade and Cade Law Group, LLC, as attorney for the
                                  trustee (ECF Nos. 1665 & 1666)
APPEARANCES:                      Steven McDonald, chapter 7 trustee
                                  Laura Steele, appearing for the United States trustee
                                  Nathaniel Cade, appearing for Cade Law Group, LLC
COURTROOM DEPUTY:                 Sara Hackbarth
LAW CLERK:                        Shay A. Agsten

The court held a hearing on the two applications that the chapter 7 trustee filed to
employ Nathaniel Cade and Cade Law Group, LLC as attorney for the trustee.

For the reasons stated on the record, the court approved the chapter 7 trustee’s second
application to employ Nathaniel Cade and Cade Law Group, LLC, on a contingency-fee




           Case 16-21329-gmh       Doc 1684     Filed 06/18/19    Page 1 of 2
basis to recover assets on behalf of the bankruptcy estate, ECF No. 1666. The court will
issue a separate order approving that application.

For the reasons stated on the record, the court will hold in abeyance until July 18, 2019,
the chapter 7 trustee’s first application to employ Nathaniel Cade and Cade Law Group,
LLC, on an hourly-fee basis to represent the trustee in adversary proceeding number 17-
2277, ECF No. 1665.

The court will hold an adjourned hearing on July 18, 2019, at 2:00 p.m. on the chapter 7
trustee’s first application to employ Nathaniel Cade and Cade Law Group, LLC, on an
hourly-fee basis to represent the trustee in adversary proceeding number 17-2277, ECF
No. 1665. Parties may appear in person in Courtroom 133, United States Courthouse,
517 E. Wisconsin Avenue, Milwaukee, Wisconsin or they may appear by telephone. To
appear by telephone, you must call the court conference line at 1-888-684-8852, and
enter access code 7183566 before the scheduled hearing time.

                                         #####




           Case 16-21329-gmh       Doc 1684    Filed 06/18/19     Page 2 of 2
